       Case 1:15-md-02657-FDS Document 2055 Filed 12/10/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
IN RE: ZOFRAN® (ONDANSETRON) )
PRODUCTS LIABILITY LITIGATION )           MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )
                                     )
      All Actions                    )
___________________________________ )

     PLAINTIFFS’ LOCAL RULE 56.1 RESPONSE TO GSK’S SUPPLEMENTAL
     STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ITS
            SUPPLEMENTAL MEMORANDUM ON PREEMPTION

      Plaintiffs, through undersigned counsel and pursuant to Local Rule 56.1, provide the

following Response to GSK’s Supplemental Statement of Undisputed Material Facts in Support

of Its Supplemental Memorandum on Preemption.

      1.     Admit.

      2.     Admit.

      3.     Admit.

      4.     Admit.

      5.     Admit.

      6.     Admit.

      7.     Admit.

      8.     Admit.

      9.     Admit.

      10.    Admit.

      11.    Admit.

      12.    Admit.
Case 1:15-md-02657-FDS Document 2055 Filed 12/10/20 Page 2 of 6




13.   Admit.

14.   Admit.

15.   Admit.

16.   Admit.

17.   Admit.

18.   Admit.

19.   Admit.

20.   Admit.

21.   Admit.

22.   Admit

23.   Admit.

24.   Admit.

25.   Admit.

26.   Admit.

27.   Admit.

28.   Admit.

29.   Admit.

30.   Admit.

31.   Admit.

32.   Admit.

33.   Admit.

34.   Admit.

35.   Admit.




                               2
Case 1:15-md-02657-FDS Document 2055 Filed 12/10/20 Page 3 of 6




36.   Admit.

37.   Admit.

38.   Admit.

39.   Admit.

40.   Admit.

41.   Admit.

42.   Admit.

43.   Admit.

44.   Admit.

45.   Admit.

46.   Admit.

47.   Admit.

48.   Admit.

49.   Admit.

50.   Admit.

51.   Admit.

52.   Admit.

53.   Admit.

54.   Admit.

55.   Admit.

56.   Admit.

57.   Admit.

58.   Admit.




                               3
Case 1:15-md-02657-FDS Document 2055 Filed 12/10/20 Page 4 of 6




59.   Admit.

60.   Admit.

61.   Admit.

62.   Admit.

63.   Admit.

64.   Admit.

65.   Admit.



                                   Respectfully submitted,

                                   /s/ Kimberly D. Barone Baden
                                   Kimberly D. Barone Baden
                                   MOTLEY RICE LLC
                                   28 Bridgeside Boulevard
                                   Mount Pleasant, SC 29464
                                   843-216-9265
                                   kbarone@motleyrice.com

                                   Robert K. Jenner (BBO No. 569381)
                                   JENNER LAW
                                   1829 Reisterstown Road, Suite 350
                                   Baltimore, MD 21208
                                   410-413-2155
                                   rjenner@jennerlawfirm.com

                                   Tobias L. Millrood
                                   POGUST MILLROOD LLC
                                   8 Tower Bridge, Suite 940
                                   Conshohocken, PA 19428
                                   610-941-4204
                                   tmillrood@pogustmillrood.com

                                   M. Elizabeth Graham
                                   GRANT & EISENHOFER P.A.
                                   123 S. Justison Street
                                   Wilmington, DE 19801
                                   302-622-7099
                                   egraham@gelaw.com



                               4
      Case 1:15-md-02657-FDS Document 2055 Filed 12/10/20 Page 5 of 6




                                         James D. Gotz
                                         HAUSFELD
                                         One Marina Park Drive, Suite 1410
                                         Boston, MA 02210
                                         617-207-0600
                                         jgotz@hausfeld.com

Dated: December 10, 2020                 Attorneys for Plaintiffs




                                     5
       Case 1:15-md-02657-FDS Document 2055 Filed 12/10/20 Page 6 of 6




                             CERTIFICATE OF SERVICE

      I, Kimberly D. Barone Baden, hereby certify that on this 10th day of December 2020, the

foregoing Response to GSK’s Supplemental Statement of Undisputed Material Facts in Support

of Supplemental Memorandum on Preemption delivered by electronic mail to the Court and

Counsel for GSK.


                                                        /s/ Kimberly D. Barone Baden
                                                        Kimberly D. Barone Baden
